Citation Nr: 0908123	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral pes planus, from January 24, 2005 through 
June 1, 2006. 

2.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, rated as 10 percent 
disabling since June 2, 2006.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a left wrist 
disorder. 

5.  Entitlement to service connection for a right thumb and 
hand disorder. 

6.  Entitlement to service connection for a vision disorder. 

7.  Entitlement to service connection for residuals of 
tuberculosis (TB). 

8.  Entitlement to service connection for asbestosis. 

9.  Entitlement to service connection for phimosis, claimed 
as torn genitals. 

10.  Entitlement to service connection for the residuals of a 
right thigh laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
pes planus, assigning thereto a noncompensable evaluation, 
effective from January 24, 2005.  The decision denied the 
other benefits sought on appeal.

Subsequently, in a June 2006 rating decision, a 10 percent 
rating was assigned for the Veteran's service-connected 
bilateral pes planus, effective from June 2, 2006.  Since the 
grant of the 10 percent rating is not a full grant of the 
benefits sought on appeal, and since the Veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A hearing was held in September 2008, at the Waco RO, before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The issue of entitlement to service connection for a left 
wrist disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  From January 24, 2005 through June 1, 2006, the Veteran's 
bilateral pes planus was not manifested by moderate symptoms, 
such as weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, bilateral or unilateral.

3.  Since June 2, 2006, the Veteran's bilateral pes planus 
has not been manifested by severe unilateral or bilateral 
symptoms, including objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.

4.  A left ankle disorder has not been shown to be causally 
or etiologically related to active military service.

5.  A right thumb and hand disorder has not been shown to be 
causally or etiologically related to active military.

6.  A vision disorder existed prior to the Veteran's entry 
into active duty service and did not permanently increase in 
severity as a result of a superimposed disease or injury 
during his active duty service.

7.  The Veteran does not have any current residuals of TB; as 
such, residuals of TB have not been shown to be causally or 
etiologically related to active military service.

8.  The Veteran does not have a current diagnosis of 
asbestosis; as such, asbestosis has not been shown to be 
causally or etiologically related to active military service.

9.  The Veteran has no current residuals of phimosis, claimed 
as torn genitals; as such, phimosis has not been shown to be 
causally or etiologically related to active military service.

10.  The Veteran has no current residuals of right thigh 
laceration; as such, any current residuals of a right thigh 
laceration have not been shown to be causally or 
etiologically related to active military service.


CONCLUSIONS OF LAW

1.  From January 24, 2005 through June 1, 2006, the criteria 
for an initial compensable evaluation for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 3.102, 4.71a, Diagnostic Code 5276 (2008).

2.  Since June 2, 2006, the criteria for an evaluation in 
excess of 10 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 4.71a, 
Diagnostic Code 5276 (2008).

3.  A left ankle disorder was not incurred in or caused by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  A right thumb and hand disorder was not incurred in or 
caused by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

5.  A vision disorder was not incurred in or caused by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).

6.  Claimed residuals of TB were not incurred in or caused by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

7.  Asbestosis was not incurred in or caused by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

8.  Phimosis, claimed as torn genitals, was not incurred in 
or caused by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

9.  Claimed residuals of a right thigh laceration were not 
incurred in or caused by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

With regards to the Veteran's pes planus claims, prior to the 
initial adjudication of the Veteran's claim for service 
connection for pes planus in June 2005, the RO sent the 
Veteran a letter, dated in February 2005, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The Veteran was 
provided with notice of how VA determines disability ratings 
and effective dates in a March 2006 notice letter, after the 
RO had already granted service connection.  Nevertheless, 
because the claim for service connection had been granted, 
the defect in the timing of the notice about how a disability 
rating and effective date would be determined was harmless 
error as to that claim.  Dingess, 19 Vet. App. at 491; 
Goodwin, 22 Vet. App. at 137.  

In addition, by the time the March 2006 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a February 2006 statement of the case (SOC) and June 
2006, November 2007 and June 2008 supplemental statements of 
the case.  These documents informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

With regard to the Veteran's claims of entitlement to service 
connection for left ankle disorder, right thumb and hand 
disorder, residuals of TB and residuals of a right thigh 
laceration, the Board finds that the VCAA duty was satisfied 
by a letter sent to the Veteran in February 2005.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA with regard to these claims.

With regard to the Veteran's claims of entitlement to service 
connection for a vision disorder, asbestosis and phimosis, 
the Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in May 2007.  This letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions.  Although this letter 
was provided after the initial adjudication by the AOJ in 
June 2005, the Federal Circuit Court and Veterans Claims 
Court have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the May 2007 
notice letter was provided to the Veteran, the claim was 
readjudicated in a November 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his service connection claims.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In this 
regard, the Veteran was afforded a personal hearing in 
September 2008.  In addition, the claimant demonstrated an 
understanding of the evidence required to substantiate his 
service connection claims.  The claimant discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case, and 
reasons as to why service connection was not warranted under 
that criteria were identified.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records, VA treatment records dated through January 
2009, and private treatment records pertinent to the years 
after service are on file.  The Veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the Veteran VA examinations in 
May 2005, May 2006 and June 2006 to evaluate his claims.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

I.  Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In this case, the Veteran's service-connected bilateral pes 
planus was evaluated as noncompensable from January 24, 2005 
through June 1, 2006, and as 10 percent disabling since June 
2, 2006, pursuant to Diagnostic Code 5276.  Under that 
diagnostic code, mild symptoms relieved by built-up shoe or 
arch support warrants a non-compensable rating.  Moderate 
acquired flatfoot with weight-bearing line over or medial to 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent evaluation.  Severe acquired flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
that is unilateral in nature warrants a 20 percent 
evaluation, and, if bilateral in nature, a 30 percent 
evaluation is warranted.  Pronounced acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, that is unilateral in nature warrants a 
30 percent evaluation and, if bilateral in nature, a 50 
percent evaluation is warranted.  The Board observes that the 
words "slight", "moderate" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.

	From January 24, 2005 through June 1, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable rating for 
his service-connected bilateral pes planus, prior to June 2, 
2006.  The medical evidence of record does not show moderate 
acquired flatfoot with weight-bearing line over or medial to 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, that is unilateral or 
bilateral in nature, prior to June 2, 2006.

In this regard, during the May 2005 VA examination, the 
examiner noted that the Veteran had intermittent pain, 
aggravated by standing 30 minutes or walking a quarter of a 
mile.  X-rays of his left foot showed swelling of the left 
great toe with a lucent defect noted in the medial space of 
the distal phalanx of the great toe.  Follow-up film showed 
no interim change.  The Veteran reported that he was given 
special shoes in January 2005 with supports, and that these 
had helped somewhat.  The examiner noted that there was no 
pain on range of motion of the feet.  The examiner diagnosed 
mild pes planus, with mild arch relaxation of the plantar 
arch and minimal relaxation of the metatarsal arch with 
minimal disability and slight progression.  The examiner also 
stated that there was no evidence of abnormal weight-bearing, 
that Achilles tendon alignment was normal, and that there was 
no pain with manipulation of the feet.  The examiner 
continued that although the Veteran complained of pain in his 
feet with weight-bearing, no weakness or fatigability was 
evident.  As such, there was no objective evidence of DeLuca 
changes.  Furthermore, the examiner noted the Veteran's 
complaints of tingling and numbness in his feet, however, the 
examiner attributed this to the Veteran's diabetes mellitus, 
type II, as associated peripheral neuritis of the feet.

The Board does note the Veteran's sworn testimony at his 
September 2008 hearing.  At the hearing, the Veteran 
testified that in addition to using orthotics, that he had 
calluses and that his feet were very painful, and that as 
such, he was not working.  However, prior to June 2, 2006, 
the Board finds the objective findings of the VA examiner to 
be more probative.  In this regard, the examiner thoroughly 
reviewed the Veteran's claims file, conducted a physical 
examination of the Veteran and provided a detailed summary of 
the history and treatment of the Veteran's pes planus.

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point prior 
to June 2, 2006, no further staged ratings are appropriate.  
See Fenderson, 12 Vet. App. 119, 126 (1999).  Thus, the Board 
finds that prior to June 2, 2006, a noncompensable evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation for bilateral pes planus prior to that 
time. 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5276.

	Since June 2, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a rating in excess of 10 percent 
for his service-connected bilateral pes planus, since June 2, 
2006.  The medical evidence of record does not show severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is unilateral or bilateral in nature on and 
after June 2, 2006.

In this regard, during the June 2006 VA examination, the 
examiner noted the Veteran's complaints of bilateral foot 
pain, which the Veteran stated occurred at rest or with 
standing and walking.  The Veteran also stated that he was 
not currently treated with any medication and that there were 
no flare-ups, but that he did use special shoes with arch 
supports for some relief of his symptoms.  The examiner noted 
that the Veteran was not working so there was no affect of 
the condition on his occupation; however, the Veteran stated 
that his feet were part of the reason he was not working.  
The examiner also noted that anything that involves weight-
bearing during the Veteran's daily activities was affected.  
Upon physical examination, the examiner reported no painful 
midfoot, forefoot or hindfoot motion bilaterally.  There was 
no edema bilaterally and there was no instability 
bilaterally.  The Veteran was tender along the arch of each 
foot at the plantar aspect and also over the metatarsal 
heads, plantar aspects, bilaterally.  His gait was slow and 
he reported functional limitations with standing.  In this 
regard, the Veteran stated that on a good day, he could stand 
for 30 minutes before experiencing pain, but on a bad day, he 
could only stand for 10 minutes before experiencing pain.  
The examiner also noted functional limitation with walking, 
such that on a good day the Veteran could walk a block 
without pain, but on a bad day, he could only walk a few feet 
before experiencing pain.  The examiner did not find any 
abnormal shoe wear patterns, but he did note callosity over 
the first metatarsal head on the left plantar aspect without 
any breakdown.  The examiner also noted that the Veteran had 
a callosity over the first right metatarsal head that 
appeared to have an ulcer underneath.  His Achilles alignment 
was normal with weight bearing and there was no pain in the 
Achilles with manipulation of the feet.  Accordingly, the 
examiner diagnosed the Veteran with bilateral mild pes planus 
and bilateral metatarsalgia with callosities.  

Thus, the objective medical evidence does not show marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, or indication of swelling on use.  
Although the Veteran does have bilateral callosities and 
functional limitation due to pain, it appears that these 
symptoms were taken into consideration in the assigned 10 
percent rating, as the VA examiner diagnosed the Veteran with 
mild, not moderate pes planus.  See Deluca, supra. 

As was noted above, the Board does observe the Veteran's 
sworn testimony at his September 2008 hearing, where the 
Veteran testified that in addition to using orthotics, that 
he had calluses and that his feet were very painful, and that 
as such, he was not working.  However, on and after June 2, 
2006, the Board finds the objective findings of the VA 
examiner to be more probative.  In this regard, the June 2006 
VA examiner also thoroughly reviewed the Veteran's claims 
file, conducted a physical examination of the Veteran and 
provided a detailed summary of the history and treatment of 
the Veteran's pes planus.

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point on 
and after June 2, 2006, no further staged ratings are 
appropriate.  See Fenderson, 12 Vet. App. 119, 126 (1999).  
Thus, the Board finds that on and after June 2, 2006, a 
noncompensable evaluation is appropriate and that there is no 
basis for awarding a higher evaluation for bilateral pes 
planus during that portion of the appeal period.  38 C.F.R. § 
4.7, 4.71a, Diagnostic Code 5276.

	Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's pes 
planus is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describes the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected bilateral pes planus has caused frequent periods of 
hospitalization.  Although the Veteran contends that his 
service-connected pes planus is one of the reasons he is not 
working, the Board finds that the rating criteria to evaluate 
pes planus reasonably describe the claimant's disability 
level and symptomatology and he has not argued to the 
contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

	Left Ankle Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left 
ankle disorder.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
left ankle disorder.  In fact, his August 1978 separation 
examination found his lower extremities to be clinically 
normal.  Moreover, the medical evidence of record does not 
show that the Veteran sought any treatment for a left ankle 
disorder immediately following his separation from service or 
for many decades thereafter.  Therefore, the Board finds that 
a left ankle disorder did not manifest during service or for 
many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a left 
ankle disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any left ankle disorder is itself evidence which tends to 
show that such a disorder did not have an onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that a left ankle 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a left ankle disorder to the Veteran's 
active service.  In fact, after reviewing the Veteran's 
claims file and examining the Veteran, the June 2006 VA 
examiner stated that the Veteran's left ankle disorder was 
less likely than not related to his military service as there 
is no evidence found in his service treatment records 
regarding a left ankle injury.  

Thus, the only evidence linking the Veteran's left ankle 
disorder to his active service is his own lay contentions.  
Specifically, at his September 2008 hearing, the Veteran 
testified that he hurt his left ankle in basic training and 
was placed in a walking cast for three weeks.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
statements that he has a left ankle disorder, the Board 
acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he 
experienced left ankle pain during and after service.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, while the Veteran can testify to having left ankle 
pain, the Veteran, as a lay person, is not competent to 
testify that his current left ankle disorder was caused by 
his active service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a left ankle disorder did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a left ankle disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
left ankle disorder is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

	Right Thumb and Hand Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right 
hand and thumb disorder.  The Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a right hand or thumb disorder.  In fact, his 
August 1978 separation examination found his upper 
extremities to be clinically normal.  Moreover, the medical 
evidence of record does not show that the Veteran sought any 
treatment for a right hand or thumb disorder immediately 
following his separation from service or for many decades 
thereafter.  The Board finds this gap in time significant, 
and, as noted above with regard to the claim for service 
connection for a left ankle disorder, it weighs against the 
existence of a link between a current right hand and thumb 
disorder and his time in service.  Therefore, the Board finds 
that a right hand and thumb disorder did not manifest during 
service or for many years thereafter.

Moreover, the medical evidence of record does not link a 
current right hand and thumb disorder to the Veteran's active 
service.  In this regard, the Veteran was afforded a VA 
examination in June 2006.  After reviewing the Veteran's 
claims file and physically examining the Veteran, the June 
2006 VA examiner concluded that a right thumb and hand injury 
was not verified in the Veteran's service treatment records 
and therefore, it was less likely than not related to his 
military service.

Thus, the only evidence linking the Veteran's right hand and 
thumb disorder to his active service is his own lay 
contentions.  Specifically, at his September 2008 hearing, 
the Veteran testified that he hurt his right hand and thumb 
during an incident with a drill instructor on an M14 boat.  
As was noted above, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  However, there is no evidence in the Veteran's 
service records confirming the above claimed incident.

Furthermore, while the Veteran can testify to having right 
hand and thumb pain, the Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a right thumb and hand 
disorder did not manifest during service and has not been 
shown to be causally or etiologically related to an event, 
disease, or injury in service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a right hand and 
thumb disorder.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for a right hand and thumb disorder 
is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303.

	
        

Vision Disorder

In this case, the Veteran contends that his vision disorder 
existed prior to active service, and that this condition was 
aggravated by his active service.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the Veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Furthermore, for purposes of entitlement to benefits, the law 
provides that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

If, however, a superimposed disease or injury occurred as a 
result of military service that resulted in disability in 
addition to the vision disorder, then service connection 
could be granted for that resultant disability.  VAOPGCPREC 
82-90 (July 18, 1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).  

In this case, the Veteran's enlistment examination, performed 
in May 1973, noted a diagnosis of defective vision.  Thus, 
the Veteran had a pre-existing vision disorder when he began 
his military service.

The Veteran testified that he worked in and around gas 
chambers during service and that this aggravated his vision 
disorder.  There is no persuasive, competent evidence, 
however, that the alleged superimposed injuries resulted in 
additional disability.  That is, there remains a lack of any 
relevant treatment notations during service and for decades 
afterwards - a fact that supports the conclusion that any 
alleged superimposed injury in service did not cause 
additional disability.

Moreover, the medical evidence of record does not link a 
current vision disorder to the Veteran's active service.  In 
this regard, the Veteran was afforded a VA examination in May 
2006.  After reviewing the Veteran's claims file and 
physically examining the Veteran, the May 2006 VA examiner 
diagnosed the Veteran with diabetic neuropathy.  Importantly, 
the Veteran is not service connected for his diabetes 
mellitus.  Furthermore, the examiner made no mention of any 
superimposed disease or injury to the Veteran's vision during 
his active service.  

Thus, the only evidence linking the Veteran's vision disorder 
to his active service is his own lay contentions.  
Specifically, at his September 2008 hearing, the Veteran 
testified that his vision was made worse by working around 
gas chambers during service.  As was noted above, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, as was 
also noted above, there is no persuasive, competent evidence 
that the alleged superimposed injuries resulted in additional 
disability.  

Thus, while the Veteran can testify to experiencing vision 
problems during and after service, the Veteran, as a lay 
person, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a vision disorder did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service, to include a superimposed disease or injury to his 
vision.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a vision disorder.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for a vision disorder is 
not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303.

	Claimed Residuals of Tuberculosis

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for the claimed 
residuals of tuberculosis.  The Veteran's service medical 
records confirm that he was exposed to tuberculosis during 
active service.  Indeed, a May 1978 treatment record shows 
that he was given INH treatment.  However, at the Veteran's 
August 1978 separation examination, his lungs and chest were 
found to be clinically normal.  Moreover, the evidence of 
record does not mention any residuals of tuberculosis until 
the Veteran filed his claim in January 2005.  The Board finds 
this gap in time significant, and, as noted above with regard 
to the claim for service connection for a left ankle 
disorder, it weighs against the existence of a link between 
any current claimed residuals of tuberculosis and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  

Moreover, the medical evidence of record does not link any 
current residuals of tuberculosis with the Veteran's active 
service.  In fact, the May 2006 VA examiner noted that 
although the Veteran tested positive for TB on a skin test 
during service, he was treated with medication and has not 
been re-treated since.  The examiner noted that the Veteran's 
chest X-rays had always been normal and showed no evidence of 
TB.  The Veteran denied any current cough, fever, chills or 
night sweats.  He also denied any weight loss.  Accordingly, 
the May 2006 VA examiner concluded that the Veteran had TB 
exposure during service with no current residuals.  As such, 
the Veteran has not been shown to have a current diagnosis of 
any current residuals of TB.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for claimed 
residuals of TB.

While the Veteran may sincerely believe that he has current 
residuals of TB, the Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
diagnosis do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, there is no evidence of a current diagnosis with 
regards to this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for claimed residuals of TB.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
claimed residuals of TB is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

	Asbestosis

The Veteran in this case contends that he was exposed to 
asbestos as a communications and electronics specialist 
during service.  Specifically, at his September 2008 hearing, 
he testified that he worked with insulation without any 
breathing protection during service.  He also testified that 
he was treated for bronchitis during service.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the appellant's claim of entitlement to 
service connection for conditions claimed as due to asbestos 
exposure under these administrative protocols using the 
following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
M21-1MR contains guidelines for the development of asbestos 
exposure cases.  Most relevant to this case, part (b) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis, the most commonly occurring of which is 
interstitial pulmonary fibrosis or asbestosis.  Inhaling 
asbestos fibers can also lead to pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

The Court has held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard (or any other type of) service.  Rather, they 
are guidelines which serve to inform and educate adjudicators 
as to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

In this case, any failure by the RO to comply with the 
provisions of the M21-MR would be harmless error, because the 
Veteran has not been diagnosed with asbestosis or any 
asbestos related disorder.  Therefore, even if exposure to 
asbestos during service were to be conceded, the Veteran's 
claim for entitlement to service connection for asbestosis 
could not be substantiated. 

In this regard, the Veteran was afforded a VA examination in 
May 2006.  At that examination, the Veteran reported exposure 
to asbestos during service in the Philippines.  He further 
stated however, that he was never told that he had 
asbestosis.  The examiner continued that there were no 
current complaints that the Veteran had asbestosis, and he 
denied any current lung problems.  Accordingly, the examiner 
concluded that the Veteran had asbestos exposure with no 
current residuals.  

As was noted above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Because the medical evidence does not establish 
that the Veteran has a current diagnosis in this case, the 
Board finds that the Veteran is not entitled to service 
connection for asbestosis.

While the Veteran may sincerely believe that he has 
asbestosis, the Veteran, as a lay person, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding diagnosis do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

As such, there is no evidence of a current diagnosis with 
regards to this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for asbestosis.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
asbestosis is not warranted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.303.

	Phimosis

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for phimosis.  
The Veteran's service treatment records confirm that the 
Veteran was diagnosed with phimosis in October 1976, and 
circumcision was recommended.  However, the evidence of 
record does not mention any residuals of phimosis until the 
Veteran filed his claim in January 2005.  The Board finds 
this gap in time significant, and, as noted above with regard 
to the claim for service connection for a left ankle 
disorder, it weighs against the existence of a link between 
any current claimed residuals of phimosis and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  

Moreover, the medical evidence of record does not link any 
current residuals of phimosis with the Veteran's active 
service.  In fact, the May 2006 VA examiner noted that the 
Veteran was never circumcised and that he had no current 
problems with the foreskin of his penis.  The Veteran denied 
erectile dysfunction as well as any drainage or pus from the 
phimosis.  The Veteran stated that he was able to get 
erections and achieve penetration.  Accordingly, the VA 
examiner concluded that although the Veteran was diagnosed 
with phimosis during service, he had no current residuals of 
the disorder. 

As was noted above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Because the medical evidence does not establish 
that the Veteran has a current diagnosis in this case, the 
Board finds that the Veteran is not entitled to service 
connection for claimed residuals of phimosis.

While the Veteran may sincerely believe that he has current 
residuals of phimosis, the Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
diagnosis do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, there is no evidence of a current diagnosis with 
regards to this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for claimed residuals of phimosis.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for phimosis is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

	Residuals of a Right Thigh Laceration

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for the claimed 
residuals of a right thigh laceration.  The Veteran's service 
treatment records confirm that the Veteran experienced a 
right thigh laceration during active service.  However, at 
the Veteran's August 1978 separation examination, his lower 
extremities were found to be clinically normal and no scar on 
his right thigh was noted.  Moreover, the evidence of record 
does not mention any residuals of a right thigh laceration 
until the Veteran filed his claim in January 2005.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the claim for service connection for a left ankle 
disorder, it weighs against the existence of a link between 
any current claimed residuals of a right thigh laceration and 
his time in service.  

Moreover, the medical evidence of record does not link any 
current residuals of a right thigh laceration with the 
Veteran's active service.  The May 2006 VA examiner noted 
that the Veteran cut his right thigh in the Philippines 
during service but did not have sutures.  He noted that the 
Veteran was treated and the cut healed.  The examiner 
continued that the Veteran had no problems with his scar.  
The Veteran denied any pains, swelling or numbness.  He also 
denied any drainage or pustules developing.  Accordingly, the 
VA examiner diagnosed the Veteran with a right thigh 
laceration during service, but with no current residuals. 

As was noted above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Because the medical evidence does not establish 
that the Veteran has a current diagnosis in this case, the 
Board finds that the Veteran is not entitled to service 
connection for claimed residuals of a right thigh laceration.

While the Veteran may sincerely believe that he has current 
residuals of a right thigh laceration, the Veteran, as a lay 
person, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding diagnosis do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

As such, there is no evidence of a current diagnosis with 
regards to this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for claimed residuals of a right thigh 
laceration.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for claimed residuals of a right 
thigh laceration is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to an initial compensable evaluation for service-
connected pes planus, from January 24, 2005 through June 1, 
2006, is denied. 

Entitlement to an evaluation in excess of 10 percent for 
service-connected pes planus, on and after June 2, 2006, is 
denied. 

Entitlement to service connection for a left ankle disorder 
is denied. 

Entitlement to service connection for a right hand and thumb 
disorder is denied. 

Entitlement to service connection for a vision disorder is 
denied. 

Entitlement to service connection for residuals of TB is 
denied. 

Entitlement to service connection for asbestosis is denied. 

Entitlement to service connection for phimosis, claimed as 
torn genitals, is denied. 

Entitlement to service connection for the residuals of a 
right thigh laceration is denied. 


REMAND

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran is claiming entitlement to service 
connection for a left wrist disorder.  In connection with 
this claim, the Veteran was afforded a VA examination in May 
2006.  The May 2006 VA examiner stated that he reviewed the 
Veteran's claims file in its entirety, and concluded that the 
Veteran's left wrist disorder was less likely than not 
related to his active service because there was no evidence 
found in his service treatment records of a left wrist 
injury.  However, the Veteran's service treatment records 
reflect that he was treated for a left wrist disorder on two 
occasions in November 1977.  Accordingly, the May 2006 VA 
examination is inadequate with regard to this claim because 
the conclusion is based on an incorrect fact.  Therefore, the 
Veteran should be afforded a new VA examination to determine 
the nature and etiology of any current left wrist disorder 
that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left wrist disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly his service 
treatment records dated in November 1977, 
which note an in-service left wrist 
injury.  The VA examiner should indicate 
whether it is at least as likely as not 
that the Veteran has a current left wrist 
disorder that is causally or 
etiologically related to his 
symptomatology in service or is otherwise 
related to service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


